Title: John Adams to Abigail Adams, 14 October 1789
From: Adams, John
To: Adams, Abigail


        
          [Fai]rfield Oct: 14. 1789
          My dearest Friend
        
        Mr Dalton, Mr Jenkes and myself are at Penfields in good health and Spirits.— My Horses perform very well and my Servant tolerably.
        We have met with nothing but Rocks in the Road to molest us. These have jolted us very rudely but Salubriously. I shall keep Mr Dalton company to Boston at least to Cambridge.
        according to present Conjectures We shall Spend the Sabbath at Springfield. My Love to my Young Lawyer, and all the rest
        yours
        J. A.
      